 1   Jay J. Schuttert, Esq.
     Nevada Bar No. 8656
 2   David W. Gutke, Esq.
 3   Nevada Bar No. 9820
     EVANS FEARS & SCHUTTERT LLP
 4   2300 West Sahara Avenue, Suite 950
     Las Vegas, NV 89101
 5   Telephone (702) 805-0290
     Facsimile (702) 805-0291
 6
     Email: jschuttert@efstriallaw.com
 7   Email: dgutke@efstriallaw.com

 8   GREGORY V. NOVAK (Pro Hac Vice To Be Filed)
     POLSINELLI PC
 9   1000 Louisiana Street, Ste. 6400
     Houston, TX 77002
10   Telephone: (713) 374-1600
     Facsimile: (713) 374-1601
11   Email: gnovak@polsinelli.com

12   Attorneys for Plaintiff Universal
     Entertainment Corporation
13

14                                    UNITED STATES DISTRICT COURT

15                                          DISTRICT OF NEVADA

16
      UNIVERSAL ENTERTAINMENT                              CASE NO.: 2:19-CV-01657-GMN-DJA
17    CORPORATION, a Japanese corporation,

18                       Plaintiff,                        STIPULATION AND ORDER
                                                           REGARDING WAIVER OF SERVICE BY
19               vs.                                       DEFENDANTS AND TO EXTEND TIME
                                                           FOR DEFENDANT ARUZE GAMING
20    ARUZE GAMING AMERICA, INC., a                        AMERICA, INC. TO RESPOND TO
      Nevada corporation, KAZUO OKADA, an                  COMPLAINT
21    individual
                                                           (FIRST REQUEST)
22                       Defendants.

23

24          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Universal

25 Entertainment Corporation and Defendants Aruze Gaming America, Inc. (“AGA”) and Kazuo Okada

26 (“Okada”), through their respective counsel, as follows:

27          1.         Defendants AGA and Okada hereby waive service;

28          2.         Defendants understand that they will keep all defenses or objections to the lawsuit, the


                                                          1
            Case 2:19-cv-01657-GMN-DJA Document 9 Filed 12/10/19 Page 2 of 4




 1   Court’s jurisdiction, and the venue of the action, but that they waive any objections to the absence of a

 2   summons or of service of the Complaint;

 3          3.      Plaintiff provided a Japanese translation of the Complaint to Defendant Okada pursuant

 4   to service requirements under the Hague Convention. Okada hereby agrees to waive any requirement

 5   that exhibits to the Complaint also be translated;

 6          4.      Pursuant to Plaintiff’s waiver request effective on December 5, 2019, and under Rule

 7   4(d) of the Federal Rules of Civil Procedure, Defendant AGA must respond to the complaint within 60

 8   days – by February 3, 2020. Defendant Okada, as a defendant located outside the United States, must

 9   respond to the Complaint within 90 days – by March 4, 2020; and

10          5.      The parties agree that the time for AGA to respond to the Complaint shall also be

11   extended from February 3, 2020 until March 4, 2020, to coincide with the deadline for Okada to

12   respond to the Complaint. This is the first such request by the parties.

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                                          2
 1            Accordingly, for good cause showing, the parties have agreed to an extension of time, up to

 2   and including March 4, 2020, for Defendant AGA to respond to the Complaint.

 3           Dated this 10th day of December, 2019.

 4    EVANS FEARS & SCHUTTERT LLP                         HOLLAND & HART LLP

 5

 6

 7    By:      /s/ Jay J. Schuttert                       By:      /s/ J. Stephen Peek
            Jay J. Schuttert, Esq.                              J. Stephen Peek, Esq.
 8          Nevada Bar No. 8656                                 Nevada Bar No. 1758
 9          David W. Gutke, Esq.                                Bryce K. Kunimoto, Esq.
            Nevada Bar No. 9820                                 Nevada Bar No. 7781
10          2300 West Sahara Avenue, Suite 950                  9555 Hillwood Drive, 2nd Floor
            Las Vegas, NV 89102                                 Las Vegas, NV 89134
11
            Gregory V. Novak (Pro Hac To Be Filed)              Attorneys for Defendants Aruze Gaming
12
            Polsinelli PC                                       America, Inc. and Kazuo Okada
13          1000 Louisiana Street, Ste. 6400
            Houston, TX 77002
14
            Attorneys for Plaintiff
15          Universal Entertainment Corporation
16

17

18                                                 ORDER
19           IT IS SO ORDERED.
20                                                _____________________________________
                                                   UNITED
                                                  Daniel J. STATES
                                                            Albregts DISTRICT COURT JUDGE/
21
                                                   UNITED
                                                  United    STATES
                                                         States      MAGISTRATE
                                                                 Magistrate Judge JUDGE
22

23                                                        December 12, 2019
                                                  DATED: _______________________________
24                                                CASE NO.: 2:19-CV-01657-GMN-DJA
25

26

27

28

                                                      3
           Case 2:19-cv-01657-GMN-DJA Document 9 Filed 12/10/19 Page 4 of 4


 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and correct copy of the foregoing STIPULATION AND ORDER
 3
     REGARDING WAIVER OF SERVICE BY DEFENDANTS AND TO EXTEND TIME FOR
 4
     DEFENDANT ARUZE GAMING AMERICA, INC. TO RESPOND TO COMPLAINT
 5
     (FIRST REQUEST) was electronically served on counsel of record this 10th day of December, 2019,
 6
     using the Court’s CM/ECF System.
 7
 8
                                                             /s/ Faith Radford
 9                                                      An Employee of Evans Fears & Schuttert LLP
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28



                                                    1
